OPINION. Harrison, J. The day upon which the liquor was sold was not a matter essential to the description of the offense. It.could as well be committed on one day as another. In the case of Marre v. The State, 36 Ark., 222, which was-a prosecution for Sabbath-breaking, it was decided that the State, in proving the offense, was not confined to any particular Sabbath within the period of limitation. It wasr therefore, not necessary to prove that the sale was on the day named in the indictment, and the instruction was, therefore, correct, and the verdict sustained by the evidence. Affirmed.